UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             4/30/2021
BISMARK LITHGOW,                                               :
                                                               :   20-CV-3655 (VEC) (RWL)
                                    Petitioner,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
WILLIAM F. KEYSER,                                             :
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On July 20, 2020, this Court exercised its discretion to grant Petitioner’s request

for a stay so that he could exhaust state court remedies in regard to his claim concerning

COVID-19. (Dkt. 23.) On April 29, 2021, in compliance with the Court’s order to keep the

Court apprised, Respondent filed a letter notifying the Court that Petitioner had filed a

state court habeas petition, that the petition was dismissed, that Petitioner did not appeal

that decision within the requisite deadline, and that Petitioner therefore could no longer

exhaust his COVID-19 claim through the state court habeas petition.             As a result,

Petitioner cannot bring his COVID-19 claim in this federal habeas proceeding as he failed

to fully exhaust his state court habeas claim. See, e.g., Simpson v. Keyser, No. 20-CV-

6408, 2020 WL 5946944, at *3 (S.D.N.Y. Oct. 7, 2020).

        Respondent also advised that Petitioner may have other procedural means to

pursue his claim in state court.

        Accordingly, the stay of this case is hereby LIFTED. If Petitioner would like to

submit any opposition to the pending motion to dismiss (Dkts. 9-11), he shall do so no

later than June 15, 2021. Respondent may file any reply no later than July 15, 2021.




                                                        1
                                         SO ORDERED.



                                         _______________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: April 30, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is respectfully
directed to mail a copy of this Order to Petitioner pro se and note service on the docket:

      Bismark Lithgow
      DIN No. 15A1541
      Sullivan Correctional Facility
      P.O. Box 116
      Fallsburg, NY 12733




                                            2
